C. A. 9th Cir. [Certiorari granted, ante, p. 942.] Motion for appointment of counsel granted, and it is ordered that Joseph F. Walsh, Esq., of Los Angeles, Cal., be appointed to serve as counsel for respondent Robert Rozelle in this case. Motion for appointment of counsel granted, and it is ordered that Barbara E. O’Connor, Esq., of Los Angeles, Cal, be appointed to serve as counsel for respondent Shelton Auntwan Martin in this case. Motion for appointment of counsel granted, and it is ordered that Timothy C. Lannen, Esq., of Los Angeles, Cal., be appointed to serve as counsel for respondent Aaron Hampton in this case.